DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7-9, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenks (US 3953857). Jenks teaches (claim 1 and 15) an aircraft radar assembly (fig 1 and 2) comprising: a radome (col 2, lines 31-51, “These and other objects of this invention are attained generally by providing, in an ogival radome making up the streamlined nose section of a high performance aircraft”); a radar antenna (fig 1b, item 50) housed within the radome (para 51, col 2, lines 31-51, These and other objects of this invention are attained generally by providing, in an ogival radome making up the streamlined nose section of a high performance aircraft”);the radar antenna (100) having a surface for transmitting and/or receiving radar waves (col 4, lines 29-68, “The sheet covering the rear of the phased array antenna 13 has openings formed therethrough to permit a pipe 15 to pass through to a manifold 17.”); and rotation means configured to rotate the radar antenna (abs, “An improved directional antenna for use in an airborne vehicle is shown. The contemplated antenna includes a planar phased array of antenna elements mechanically rotatable about ) within the radome (col 2, lines 31-51, These and other objects of this invention are attained generally by providing, in an ogival radome making up the streamlined nose section of a high performance aircraft”),about an axis of rotation (abs, “An improved directional antenna for use in an airborne vehicle is shown. The contemplated antenna includes a planar phased array of antenna elements mechanically rotatable about an, axis of rotation, the plane of such array making an acute angle with such axis”); wherein the surface is oblique to the axis of rotation (fig 1 and 2 show the antenna array on an angle which is also oblique to the axis of rotation), (claim 2) the axis of rotation (206) is parallel to a longitudinal axis of the radome (fig 1 and col 3, lines 29-59, “the bulkhead may also be tipped with respect to the longitudinal centerline of the aircraft 12. That is, the phased array antenna 13 is mounted in such a manner that the direction of the beam therefrom may be rotated around the longitudinal axis of the aircraft 12 by mechanically rotating the array antenna itself”), (claim 3, and 16) the axis of rotation (206) is coincident with a longitudinal axis of the radome (fig 1 and col 3, lines 29-59, “the bulkhead may also be tipped with respect to the longitudinal centerline of the aircraft 12. That is, the phased array antenna 13 is mounted in such a manner that the direction of the beam therefrom may be rotated around the longitudinal axis of the aircraft 12 by mechanically rotating the array antenna itself”), (claim 7) the axis of rotation (206) passes through a point along an axis of symmetry of the surface (fig 1 and col 2, lines 35-55, “These and other objects of this invention are attained generally by providing, in an ogival radome making up the streamlined ), (claim 8) the surface is substantially planar (fig 2), (claim 9) the radar antenna (100) comprises a plurality of radar antenna elements disposed on the surface, each radar antenna element being configured to perform at least one of: transmit radar waves, and detect radar waves (col 7, lines 28-64, “It will be observed that echo signals from the antenna elements in each half of the first row are passed over transmission lines 74L and 74R to ports 2 and 3 of 4P69”), (claim 13) An aircraft comprising the aircraft radar assembly (fig 2), (claim 14) the aircraft radar assembly (200) is located at a nose of the aircraft (fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6,  10-11, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenks as applied to claim 1 and 15 above, and further in view of Mailhe (US 20140159949). Mailhe teaches (claim 4 and 17-18) the radar antenna (100) is elongate in a direction of the axis of rotation (fig 1, axis Z and fig 2a axis x2), and , (claim 5 and 19-20) the radar antenna is elongate in a direction of a longitudinal axis of the radome (fig 1, axis Z and fig 2a axis x2), (claim 6) the surface has bilateral symmetry (fig 1, axis Z), (claim 10) a width of at least a portion of the radar antenna tapers in a direction of a Jenks to include the radar antenna is elongate in a direction of the axis of rotation because it is merely a substitution of a well-known method of orienting an antenna with no new or unexpected results. It would have been obvious to modify Jenks to include the radar antenna is elongate in a direction of a longitudinal axis of the radome because it is merely a substitution of a well-known method of orienting an antenna with no new or unexpected results. It would have been obvious to modify Jenks to include the surface has bilateral symmetry because it is merely a substitution of a well-known antenna shape with no new or unexpected results. It would have been obvious to modify Jenks to include a width of at least a portion of the radar antenna tapers in a direction of a longitudinal axis of the radar antenna because it is merely a substitution of a well-known antenna shape with no new or unexpected results. It would have been obvious to modify Jenks to include a width of the radar antenna tapers outwards in a direction of a longitudinal axis of the radar antenna from a first end of the radar antenna to an intermediate portion of the radar antenna; and the width of the radar antenna tapers inwards in a direction of the longitudinal axis of the radar antenna from the intermediate portion of the radar antenna to a second end of the radar antenna, the second end being opposite to the first end because it is merely a substitution of a well-known antenna shape with no new or unexpected results.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenks as applied to claim 1 above, and further in view of Thompson et al (US 7528613). Thompson teaches (claim 12) the surface is hexagonal (fig 2), It would have been obvious to modify Jenks .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648